aNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the container coupling skirt".  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the upper base surface" at lines 11-12 of the page.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 4,356,930 (Roper hereinafter) in view of US Patent No. 4,288,000 (Luker et al. hereinafter).
In re claim 1, with reference to Fig. 9, Roper discloses: A paint package lid (14), comprising: a base wall (56) having a lid base wall upper surface and a lid base wall lower surface (see Fig. 9 below); a container coupling rim (58) disposed radially outwardly with respect to the base wall and having a rim upper surface (Top Surface of 58).

[AltContent: textbox (Lower Rim Surface)][AltContent: arrow][AltContent: textbox (Coupling Wall Curved surface)][AltContent: rect][AltContent: textbox (Coupling Wall straight surface)][AltContent: rect][AltContent: arrow][AltContent: textbox (Base Wall Upper Surface)][AltContent: textbox (Base Wall Upper Surface)][AltContent: arrow]
    PNG
    media_image1.png
    480
    506
    media_image1.png
    Greyscale

Roper fails to disclose a closure well disposed radially inwardly with respect to the base wall and including: a radially outer wall extending downwardly with respect to the base wall; a lower wall extending radially inwardly with respect to the radially outer wall and establishing a lowermost surface of the lid; and a neck disposed radially inwardly with respect to the radially outer wall and extending upwardly from the lower wall and having a closure coupling.
However, with reference to Fig. 3, Luker et al. discloses a pail lid (11) with a closure well disposed radially inwardly with respect to a base wall and including: a radially outer wall (17) extending downwardly with respect to the base wall; a lower wall 
[AltContent: textbox (15 degree Angle)]
[AltContent: connector][AltContent: connector][AltContent: oval][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: textbox (Rim Upper Surface)][AltContent: textbox (Radially Inner Wall/ Lowermost Surface)][AltContent: arrow][AltContent: textbox (Base Wall)][AltContent: oval][AltContent: textbox (Closure Well)][AltContent: arrow][AltContent: oval]
    PNG
    media_image2.png
    617
    863
    media_image2.png
    Greyscale

[AltContent: rect] 
    PNG
    media_image3.png
    258
    214
    media_image3.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the base wall of Roper to have included in an inwards direction a closure well and neck as taught by Luker et al. for the purposes of providing a tool-less access point to the contents of the container (i.e. no prying tool is required) facilitates ease of use and provides a smaller diameter neck for more accurate pouring of the contents which prevents spillage during use.
In re claim 2, with reference to the Figs. noted above, Roper in view of Luker et al. discloses the claimed invention including wherein the container coupling rim includes: a bight (66); a pry flange (74) extending radially outwardly with respect to the bight; and a container coupling skirt (68) extending axially downwardly with respect to the bight.
In re claim 3, with reference to the Figs. noted above, Roper in view of Luker et al. discloses the claimed invention including wherein the bight of the container coupling rim establishes the rim upper surface (at upper surface of 66), and the neck of the closure well terminates in a neck upper surface that is axially recessed with respect to the rim upper surface (note that the neck of Luker et al. is located lower than the analogous rim upper surface at Fig. 3 detail above for stacking).
In re claim 4, with reference to the Figs. noted above, Roper in view of Luker et al. discloses the claimed invention including wherein the container coupling skirt of the container coupling rim has a skirt lower surface (bottom of 68) and wherein the lowermost surface is axially spaced below the skirt lower surface (one would expect the lowermost surface in order for analogous lowermost surface 23 of Luker et al. to engage 
In re claim 5, with reference to the Figs. noted above, Roper in view of Luker et al. discloses the claimed invention including a coupling wall disposed radially between and coupling together the base wall and the container coupling rim (as annotated in Fig. 9 above).
In re claim 6, with reference to the Figs. noted above, Roper in view of Luker et al. discloses the claimed invention including wherein the coupling wall includes an incurvate upper surface and a straight lower surface extending radially outwardly and axially upwardly (as annotated in Fig. 9 above).
In re claim 7, with reference to the Figs. noted above, Roper in view of Luker et al. discloses the claimed invention including wherein the coupling wall includes a coupling wall upper surface and a coupling wall lower surface (as annotated in Fig. 9 above), wherein the container coupling skirt (68) of the container coupling rim includes a skirt lower surface disposed axially below the coupling wall lower surface (See fig. 9 above).
In re claim 8, with reference to the Figs. noted above, Roper in view of Luker et al. discloses the claimed invention including wherein the radially outer wall of the closure well extends radially inwardly and axially downwardly at a non-perpendicular angle with respect to the base wall (see Luker et al. Fig. 3).
In re claim 9, with reference to the Figs. noted above, Roper in view of Luker et al. discloses the claimed invention including wherein the neck of the closure well terminates at a neck upper surface that is axially proud with respect to the base wall 
In re claim 10, with reference to the Figs. noted above, Roper in view of Luker et al. discloses the claimed invention except wherein the neck of the closure well terminates at an upper surface that is axially recessed with respect to the base wall upper surface.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the height of the neck to be above, at, or below the base wall upper surface depending upon the type/thickness of closure cap desired to be used and fit between the neck and a stacked container, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in the instant application, page 5, lines 24-30 and page 6, lines 23-28, applicant has not disclosed any criticality for the claimed limitations.
In re claim 11, with reference to the Figs. noted above, Roper in view of Luker et al. discloses the claimed invention including wherein the radially outer wall of the closure well extends at an angle from vertical of about 15 degrees (See annotated Fig. 3 above).
In re claim 12, with reference to the Figs. noted above, Roper in view of Luker et al. discloses the claimed invention including wherein the angle is between 12 and 18 degrees (See annotated Fig. 3 above).
In re claim 13, with reference to the Figs. noted above, Roper in view of Luker et al. discloses the claimed invention including wherein the lid has an outer diameter, and 
However, while the closure well and lid of Luker et al. measure approximately 90%, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have fine-tuned the relative diameters of the lid and closure well, since it has been held that the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP 2144.04 IV, A).  Please note that in the instant application, page 5, lines 16-20, applicant has not disclosed any criticality for the claimed limitations.
In re claim 14, with reference to the Figs. noted above, Roper in view of Luker et al. discloses the claimed invention including wherein the ratio is between 51% and 89% (as in re claim 13 aobve).
In re claim 15, with reference to the Figs. noted above, Roper in view of Luker et al. discloses: A paint package lid and closure assembly, comprising: the lid of claim 1; and a closure (25) coupled to the lid, and including: a closure base wall having a closure base wall upper surface; and a closure skirt (26) depending axially downwardly from the closure base wall and having a lid coupling (threads).
In re claim 16, with reference to the Figs. noted above, Roper in view of Luker et al. discloses the claimed invention including wherein the closure base wall upper surface of the closure is axially recessed with respect to the rim upper surface of the 
In re claim 17, with reference to the Figs. noted above, Roper in view of Luker et al. discloses the claimed invention except wherein the closure base wall upper surface of the closure is axially recessed with respect to the lid base wall upper surface of the lid base wall.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the height of the neck and closure base wall upper surface to be above, at, or below the base wall upper surface depending upon the type/thickness of closure cap desired to be used and fit between the neck and a stacked container, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in the instant application, page 5, lines 24-30 and page 6, lines 23-28, applicant has not disclosed any criticality for the claimed limitations.
In re claim 18, with reference to the Figs. noted above, Roper in view of Luker et al. discloses: A paint package, comprising: a container (10) including a sidewall having an upper end and a mounting rim (34) at the upper end of the sidewall, wherein the mounting rim includes a lower rim surface extending radially inwardly with respect to the container sidewall; and the lid of claim 1, wherein the lowermost surface of the lid is axially recessed with respect to the lower rim surface of the container rim (lowermost lid surface in combination would be analogous to point 23 of Luker et al.).
In re claim 19, with reference to the Figs. noted above, Roper in view of Luker et al. discloses: A paint package, comprising: the assembly of claim 15; and a container 
In re claim 20, with reference to the Figs. noted above, Roper in view of Luker et al. discloses the claimed invention including wherein a nesting gap (occupied by 96 in Fig. 9 above) is established between the pry flange (74) of the lid and the radially inner bead surface of the nesting bead (see Fig. 9).
In re claim 21, with reference to the Figs. noted above, Roper in view of Luker et al. discloses the claimed invention including wherein A plurality of paint packaging assemblies, comprising: the package of claim 20; and a second container stacked on the container and including a container base having a nesting skirt located in the nesting gap of the package of claim 20 (see stacked containers in Fig. 9 above, and Roper column 12, lines 50-65).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T KIRSCH whose telephone number is (571)270-5723. The examiner can normally be reached Mon-Fri, 9a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John K Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T KIRSCH/           Primary Examiner, Art Unit 3733